Citation Nr: 0400925	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for hepatitis C with cirrhosis of the liver prior to October 
30, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which granted service 
connection and assigned a 20 percent evaluation for hepatitis 
C, effective October 1, 2001.  This appeal ensued after the 
veteran filed a notice of disagreement with respect to 20 
percent evaluation.  

In September 2002, the RO granted an increased evaluation to 
40 percent from October 1, 2001.  In March 2003, the RO 
granted a 100 percent evaluation and recharacterized the 
disability as hepatitis C with cirrhosis of the liver.  
However, instead of granting the 100 percent evaluation back 
to October 1, 2001, the initial date of service connection, 
the RO assigned an effective date of October 30, 2002.  
Therefore, the issue on appeal is entitlement to an initial 
40 percent evaluation for hepatitis C with cirrhosis of the 
liver for the period prior to October 30, 2002. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has made all reasonable efforts 
to obtain and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  Prior to October 30, 2002, the veteran's hepatitis C was 
manifested by fatigue, malaise, some hepatic enlargement, 
slight weight loss, with no evidence of malnutrition, 
substantial weight loss, or incapacitating episodes. 






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent evaluation for hepatitis C with cirrhosis of the 
liver prior to October 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.14, 4.113, 4.114 Diagnostic Code 
7354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected hepatitis C with cirrhosis of the liver.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits apply to this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R. § 3.159 (2003). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  First, there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA examination in 
February 2002.  The Board finds that this examination report, 
combined with the private medical records in the claims 
files, provides the necessary information to properly 
evaluate the veteran's hepatitis C with cirrhosis of the 
liver.  Thus, no further development of the record is 
required. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claim.  The Board observes that 
the discussions in the rating decisions of May 2002 and March 
2003; the statement of the case issued in September 2002; the 
supplemental statements of the case issued in March 2003; as 
well as a November 2001 letter by the RO, have informed the 
veteran of the information and evidence necessary prove his 
claim.  The Board finds that the November 2001 letter 
notified the veteran of the evidence, if any, he was expected 
to obtain and which evidence, if any, VA would obtain in 
connection with his initial claim for service-connection for 
hepatitis C.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The Board notes that the RO has not issued the veteran a 
letter concerning his disagreement with the assigned rating 
following the initial grant of service connection.  In a 
recent opinion, however, the VA Office of General Counsel 
determined that, "If, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.  
The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Since the 
veteran was issued a statement of the case addressing the 
issue involving the propriety of the initial rating assigned 
following the grant of service connection, the duty to notify 
the veteran of the information and evidence that is necessary 
to substantiate his claim has been satisfied.

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

In October 2001, the veteran filed a claim for service 
connection for hepatitis C.  In May 2002, the RO granted 
service connection for hepatitis C and assigned a 20 percent 
evaluation from October 1, 2001.  In September 2002, the RO 
granted an increased evaluation to 40 percent from October 1, 
2001.  In March 2003, the RO granted a 100 percent evaluation 
and recharacterized the disability as hepatitis C with 
cirrhosis of the liver.  However, instead of granting the 100 
percent evaluation back to October 1, 2001, the initial date 
of service connection, the RO assigned an effective date of 
October 30, 2002.  Therefore, the issue on appeal is 
entitlement to an initial evaluation in excess of 40 for 
hepatitis C with cirrhosis of the liver for the period prior 
to October 30, 2002.  

A.  Legal Criteria

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

Hepatitis C is evaluated under Diagnostic Code (DC) 7354.  
This diagnostic code provides a 40 percent evaluation where 
this condition is manifested by daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  For purposes of rating hepatitis C, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. §§ 4.114; DC 7354, Note (2) (2003).

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.  VA regulation also provide that sequelae, such 
as cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but the same signs and 
symptoms cannot be used as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae.  See § 4.14.  
38 C.F.R. §§ 4.114; DC 7354, Note (1) (2003). 

B.  Factual Background

Since this claim involves entitlement to an initial 
evaluation in excess of 40 percent for hepatitis C with 
cirrhosis of the liver prior to October 30, 2002, the Board 
need only consider evidence dated prior to October 30, 2002. 

The veteran received treatment for hepatitis C at Minnesota 
Gastroenterology from 2001 to 2002.  The veteran was first 
seen in March 2001 after an abnormal liver function test.  At 
that time, it was noted that the veteran was totally 
asymptomatic, with no jaundice, no right upper quadrant pain, 
and no change in urine or bowel appearance.  His weight was 
reported as stable.  It was also noted that he worked in 
masonry construction.  Objectively, the veteran weighed 211 
pounds.  His abdomen was soft, nontender and non-distended.  
His liver was two fingerbreadths below the right costal 
margin, and his spleen was palpable.  It was noted that his 
BUN and creatine were normal, and his albumin was 4.3.  An 
abdominal ultrasound revealed an enlarged liver, measuring 
17.1 cm in greatest dimension, with no focal hepatic 
abnormalities seen and no intra or extra-hepatic billary 
dilatation.  Hence, the diagnostic impression was 
hepatosplenomegaly.  

In April 2001, a liver biopsy revealed moderate 
steatohepatitis with Stage III-IV fibrosis, consistent with 
hepatitis C infection.  The examining physician noted that 
there had been no significant change in the veteran's 
condition since his last visit five weeks earlier.  Upon 
physical examination, the veteran weighed 201 pounds, and his 
abdomen appeared soft, nontender, non-distended, with no 
hepatosplenomegaly, masses, or rebound.  Treatment options 
were discussed. 

In May 2001, it was noted that the veteran had been on 
Rebetron for four weeks.  The veteran reported general body 
aches and pains after these injections.  He also reported 
fatigue during the day.  He said it was difficult to get 
through a work day, but that he was able to manage pretty 
well as long as he was able to take a couple naps during the 
day.  He reported that his appetite was down, which he 
attributed to inactivity.  It was noted that he had been 
afebrile, and reported no lower GI symptoms.  The veteran 
stated that his mood was quite low when he initially started 
his therapy but had returned to a "fair normalcy."  
Objectively, the veteran weighed 205 pounds.  His abdomen was 
soft, bowel sounds were present, and there was no evidence of 
organomegaly.  The diagnostic impression was hepatitis C with 
stage III to IV fibrosis.  It was also noted that recent 
blood work indicated a low hemoglobin and white count.  

When seen in June 2001, the veteran reported that he 
continued to deal with daily fatigue.  He said he was able to 
adjust his work schedule appropriately because he worked for 
his father.  He said he was using Tylenol PM and injections, 
and that he would experience general aches soon after the 
injection.  He reported being somewhat down, but denied 
suicidal ideation.  He explained that he was used to being 
quite active and felt somewhat depressed at not having the 
energy to do the work required for his job as a mason.  
However, he stated that he was quite excited because he 
recently bought a boat.  The examiner later indicated that 
the veteran had been going on weekly fishing trips.  The 
veteran also reported that his appetite and weight were 
stable.  No fevers, chills or other GI symptoms were 
reported.  A physical examination revealed that the veteran 
weighed 204 pounds.  His abdomen was soft with evidence of 
organomegaly.  The examiner's assessment was that the veteran 
suffered general side effects from Rebetron therapy, 
including fatigue, slight depression and a skin rash.  

In September 2001, it was noted that adjustments were made to 
his dose of Rebetron and interferon due to a mild problem 
with anemia.  It was also noted that his hemoglobin was 
stable in the 11 range, white count in the 3 to 6 range, and 
platelets in the 60 to 70 range.  Despite therapy since 
April, his transaminases had remained abnormal (150 to 170 
range).  The veteran reported that his therapy had gone well 
except for daily fatigue.  As a result, he indicated that he 
had to change his habits and was unable to work as a masonry 
contractor.  His mood was somewhat more irritable.  
Objectively, the veteran weighed 200 pounds.  His abdomen was 
soft, nontender, non-distended, with no hepatosplenomegaly, 
masses or rebound.  Some fullness in the epigastrium was 
noted.  The diagnostic impression was "Hepatitis C with 
fatigue, depression from his therapy with really essentially 
unchanged liver function tests in April."  The examiner also 
noted that he was waiting for the quantitative PCR level to 
come back, but suspected that it was low and was going to be 
normal.  The examiner also questioned whether he should 
discontinue the veteran's therapy.  An abdominal ultrasound 
performed in November 2001 was unremarkable except for 
hepatosplenomegaly, with the spleen mildly increased in size 
from the previous examination.  

In connection with his claim, the veteran was afforded a VA 
compensation examination in February 2002.  During the 
interview, the veteran reported that he began treatment for 
hepatitis C about a year ago.  He said he did not do well 
during the first six months of therapy, as he had no energy 
and had developed skin problems.  His second course of 
therapy began on November 1, 2001, which he was still on, and 
said he had not worked since then.  He explained that he was 
out of work and that the construction season had slowed down.  
He said he took sleeping pills at night, which allowed him to 
sleep for hours and caused no drowsiness the next day.  The 
veteran also reported joint and muscle pain.  A physical 
examination revealed that the veteran was pleasant, alert, 
cooperative, and in no acute distress.  He weighed 195 
pounds.  His abdomen showed no organomegaly, masses or 
tenderness.  No hernia was noted.  Bowel sounds were normal, 
and there was no evidence of jaundice.  The examiner 
concluded with a diagnosis of hepatitis C infection with 
evidence of steatohepatitis. 

As part of the veteran's disagreement with the initial 20 
percent evaluation, the veteran submitted a letter in August 
2002.  The veteran explained that his symptoms due to 
hepatitis C included constant fatigue, sore and aching joints 
and muscles, muscle weakness, sexual dysfunction, nausea, a 
severe skin rash, lack of concentration, intolerance of sun 
and heat, irritability, sleeplessness, a dangerously low 
hemoglobin, and a low potassium level.  The veteran also 
stated that he continued to work for his father's 
construction company as a mason but was unable to put in an 
eight-hour day. 


C.  Analysis

Applying the above criteria to the facts of this case, the 
Board find that the preponderance of the evidence is against 
an evaluation greater than 40 percent for the veteran's 
hepatitis C with cirrhosis of the liver for the entire period 
from October 1, 2001 to October 30, 2002.  No medical 
evidence suggests, nor has the veteran alleged, that he 
suffered from incapacitating episodes having a total duration 
of at least six weeks during any 12-month period.  As noted, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, DC 7354, Note (2).  

The evidence shows that the veteran has complained of fatigue 
and malaise due to his service-connected hepatitis C.  An 
abdominal ultrasounds in March 2002 also revealed an enlarged 
liver, which is synonymous with hepatomegaly.  (Hepatomegaly 
is enlargement of the liver.  Dorland's Illustrated 
Dictionary, 754 (27th ed. 1994)).  Nevertheless, there has 
been no evidence of substantial weight loss or any other 
indication of malnutrition.  In this regard, the veteran's 
weight was 211 pounds in March 2001, 201 pounds in April 
2001, 205 pounds in May 2001, 204 pounds in June 2001, 200 
pounds in September 2001, and 195 pounds in February 2002.  
It thus appears that the veteran's weight dropped from 211 
pounds in March 2001 to 195 pounds in February 2002, for a 
total of 16 pounds.  This can be considered no more than 
minor weight loss.  See 38 C.F.R. § 4.112 (2003).  In short, 
there is no evidence to support an evaluation in excess of 40 
percent under DC 7354 for the period prior to October 30, 
2002.  

Finally, the Board notes that the veteran's representative in 
his June 2003 statement argues that if the sole reason for 
the RO grant of 100 percent was because of the receipt of 
evidence that the veteran had acquired cirrhosis, then the 
record contains an April 2001 pathology report that showed 
stage III-IV fibrosis that was indicative of probable 
cirrhosis; thus, he asserts that the 100 percent should go 
back to the date of service connection or October 2001.  
However, the Board also notes that the April 2001 pathology 
report also states that clinical correlation was indicated 
and notably the contemporaneous clinical reports do not 
include findings of or a diagnosis of cirrhosis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
the veteran's hepatitis C with cirrhosis of the liver prior 
to October 30, 2002.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz, 15 Vet. App. at 148-49 (holding that the VCAA did 
not alter the benefit-of-the doubt doctrine).  Hence, the 
appeal is denied.


D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran has stated that he was unable to 
put in an eight-hour day at work because of chronic fatigue.  
However, it appears that he was still able to work in masonry 
construction prior to October 30, 2002, because he worked for 
his father's construction company and was able to maintain a 
flexible schedule.  In other words, although the veteran's 
hepatitis C with cirrhosis of the liver has impaired his 
ability to work, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  However, marked interference with employment 
during the period at issue has not been shown.  Moreover, no 
evidence shows that the veteran was hospitalized for any 
significant length of time since filing his claim in October 
2001.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 40 percent for hepatitis C 
with cirrhosis of the liver prior to October 30, 2002, is 
denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



